Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Poole (US 6098457 A, “Poole”).
Regarding claim 1, Poole in figures 1-3 discloses device (10) comprising: a first signal connector (28) and a second signal connector (30); and a fluid characteristic sensing projection (12,14,20)  comprising a first conductive component (24) connected to the first signal connector(28) and a second conductive component (22) connected to the second signal connector(30), wherein the first and second conductive components (24 and 22) are connected at one extremity (26); wherein the fluid characteristic sensing projection (12,14,20) is to receive, through the first signal connector (28), signals for estimation of fluid depth (Col.3 last paragraph and Col.4 first paragraph, constant current 50 is received through first connector) , and 

Regarding claim 2, Poole further discloses the first signal connector (28) and the second signal connector (30) are communicatively (via 42).

Regarding claim 3, Poole further discloses the first (22) and the second (24) conductive components are connected at the one extremity using a conductive connector (26).

Regarding claim 6, Poole further discloses the signals indicative of the resistance of the fluid characteristic sensing projection(12,14,20) and the signals indicative of the temperature of the fluid sensing projection(12,14,20) are to be used to yield a resistance value and a rate of change of temperature value (Col.3 last paragraph and Col.4 first paragraph: responsive to the to be received signals, signals indicative of a resistance of the fluid sensing projection are to be directed via the second signal connector, the measured voltage indicative of resistance via Ohm’s law and Col.3 lines 48-58 discloses that signal filter 42 receive signals from connectors regarding temperatures of device 10 is exposed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Poole in view of Chen et al. (US 20190162576 A1, “Chen”).


Regarding claim 4, Poole fails to disclose the first conductive component comprises silicon (Si).
However, Chen in Fig.8 teaches probe (26) comprising silicon (¶0077).


Regarding claim 5, Poole fails to disclose the first conductive component comprises polysilicon.
	However, Chen in Figs.1, 1A, 1B, and 8 teaches components (30, 530) comprising polysilicon probes (¶0048 and ¶0077).

	The reasons for combining and motivation are the same as recited in the rejection of claim 4.
Claims  8-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Poole and Chen in view of Hannan et al. (US 6125696 A, “Hannan”).
Regarding claim 8, Poole discloses a fluid characteristic sensing device (10) comprising: a fluid characteristic sensing projection (12,14,20) connected to a circuit (40/42) of the fluid characteristic sensing device (10), the fluid characteristic sensing projection (12,14,20) comprising a first probe (22) and a second probe  (24)connected to the circuit (40/42)  at a first extremity (28) of the fluid characteristic sensing projection (12,14,20), the first and the second probes  (22,24) connected together at a second extremity (26) of the fluid characteristic sensing projection (12,14,20), the first and the second probes (22,24) ; wherein the fluid characteristic sensing device (10)is to receive signals (via 42)at the circuit (40/42)  to enable determination of resistance and temperature (Col.3 lines 48-60 discloses that signal filter 42 receive signals from connectors 28 and 30 regarding resistivity of sensor 20 and temperatures of device 10 is exposed)  of the fluid characteristic sensing projection (12,14,20), the received signals (via 42) 

	Poole fails to disclose 1) circuit board, interconnected of circuit board 2) probes consisting silicon.

	Hannan teaches in figures 1-3 circuit board and interconnect (for example Col.5 lines 37-40).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hannan’s printed circuit board for Poole’s circuitry. One of ordinary skill in the art would know the printed circuit board is removably securable to the exterior of the reservoir and make it easier to couple and decouple the device to fluid reservoir (as suggested by Hannan Col.5 lines 50-55).

	Chen in Figs.1, 1A, 1B, and 8 teaches components (30, 530) comprising polysilicon probes (¶0048 and ¶0077).

	The reasons for combining and motivation are the same as recited in the rejection of claim 4.

Regarding claim 9, Poole fails to disclose the first and the second probes (22, 24) comprise a metal coated with Si.

	However, Chen in Figs.1, 1A, 1B, and 8 teaches components (30, 530) a metal coated with Si (¶0048 and ¶0077).

	The reasons for combining and motivation are the same as recited in the rejection of claim 4.
Regarding claim 10, Poole fails to disclose the Si comprises polysilicon.
	
	However, Chen in Figs.1, 1A, 1B, and 8 teaches Si (30, 530) comprising polysilicon (¶0048 and ¶0077).

	Regarding claim 13, Poole further discloses the first (22) and the second (24) probes are connected via a conductive connector (26).

	Regarding claim 14, Poole in figure 1 discloses device (10) comprising: a first probe (22) and a second probe (24) connected via a conductive connector (26) at a lower portion of the first and the second probes (22,24); a first connector (28) to the first probe (22) A circuit (42) of the device (10); a second connector (30) to the second probe (24); and wherein the first connector (28) is to signals (e.g., from sensor 20) to be directed through the first and the second probes (22, 24) to enable fluid characteristic sensing (for example in Col.3 lines 50-60 disclose a signal filter 42 is connected to the terminals 28 and 30 the resistivity of the sensor element 20, the temperatures to which the detector 10 may be exposed); and further wherein responsive to the signals to be received at the first connector (28), signals are to be directed via the first probe (22), the second probe (24), and the second connector (30) to enable determination of a 

	Poole fails to disclose 1) polysilicon probes 2) probes arranged on the circuit board.
	
	However, Chen in Figs.1, 1A, 1B teaches polysilicon probes (¶0048 and ¶0077).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s polysilicon probes for Poole’s probes. One of ordinary skill in the art would know adding polysilicon’s high resistance conductors are a better choice when there might be heaty dissipation including in fluid reservoirs for the benefit of better protection and more reliable measuring device.

	Hannan teaches in figures 1-3 probes (14a1-14a12) arranged on circuit board (12, 14- for example Col.5 lines 37-40). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hannan’s circuit board for Poole’s device. One of ordinary skill in the art would know the printed circuit board is removably securable to the exterior of the reservoir and make it easier to couple and decouple the device to fluid reservoir (as suggested by Hannan Col.5 lines 50-55) and receiving signals indicative of for example predetermined values of fluid depth make the results more accurate.

Claims 7 rejected under 35 U.S.C. 103 as being unpatentable over Poole in view of GE et al. (US-20170021626-A1,”GE”).

Regarding claim 7, Poole fails to disclose a printing fluid reservoir.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Poole and GE and measure level of printing fluid or ink of GE using device of Poole. One of ordinary skill in the art would know the benefit of measuring level of printer’s inks to notify the user before printer is not usable and therefore makes printer more reliable and informative to user when the cartridge should be replaced.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Poole Hannan Chen in view of Baumgartner et al. (US 20160216712 A1, “Baumgartner”).

Regarding claim 11, Poole fails to further disclose the metal comprises steel.
However, Baumgartner teaches in ¶0126 that conductor further comprises steel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Poole’s probes by Steel as taught by Baumgartner. One of ordinary skill in the art would know Steel’s high conductivity conductors have a better conductivity and less corrosively problem makes the system more reliable and efficient.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Poole Hannan Chen in view of GE.
Regarding claim 12, Poole fails further disclose the circuit board (42/40) of the fluid characteristic sensing device (10) enables a top-mount orientation.

However, GE disclose a top-mount orientation (212 on top of print head assembly 102/114).

Regarding claim 15, Poole fails to disclose a printing fluid reservoir.
GE at least in Abstract teaches measuring level of ink in printing fluid reservoir.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Poole and GE and measure level of printing fluid or ink of GE using device of Poole. One of ordinary skill in the art would know the benefit of measuring level of printer’s inks to notify the user before printer is not usable and therefore makes printer more reliable and informative to user when the cartridge should be replaced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856        

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856